Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This communication in response to application filed 10/16/2019.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 03/30/2020 was filed after the filing date of the instant application on 10/16/2019. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 recites the limitation “said remote”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chadaga et al. (Pub.No. 2017/0163725 A1) in view of Furukawa et al. (Pub.No.: 2009/0213573 A1). 

	Regarding claim 1, Chadaga teaches an electronic device (see Fig. 4) comprising:
 	an electrical and physical interface (reads on communication system 406) operable to be coupled to a port of a computer system (see Figs. 3-4 and 13-17), wherein said computer system comprises a processor (reads on processor 102, see [0026-0028, 0031 and 0033]);
	a casing housing said interface (see Fig. 13 and corresponding text. Chadaga teaches that the indicators are respective housed within each device);
	a circuit board comprising circuitry (this reads on chassis 402, see Fig. 4 and [0031]) housed within said casing (see Fig. 13 and corresponding text), wherein said circuitry receives control signals from the computer system over the interface and controls an illumination element (see [0048]); and
	the illumination element disposed on one end of the casing (see Fig. 13 and corresponding text) and operable to produce a color that corresponds to a real-time status 

	Chadaga features already discussed in the rejection of claim 1. Chadaga does not specifically teach rod-shaped casing. 

	However, Furukawa teaches display apparatus according to an embodiment of the invention includes: an illumination device; and a display section displaying an image with use of illumination light from the illumination device, wherein the illumination device has a plurality of rod-shaped light sources, each of the rod-shaped light sources having an optically transparent cylindrical tube with a hollow space inside thereof and having a plurality of light source units emitting light, and the light source units are arranged in cascade inside the optically transparent cylindrical tube, and the light source units adjacent to each other are electrically connected to each other [0015]. 

	Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the claimed invention to modify the casing housing of Chadaga to include a rod-shaped light source, as taught by Furukawa, based on need and desire. Choosing the casing to be a rod-shaped is considered a design choice. 

	Regarding claim 2, the combination of Chadaga in view of Furukawa teaches wherein said computer system receives an information request from a remote monitor over a network interface, wherein said computer system obtains said real-time status responsive to said information request, and wherein further said circuitry controls said illumination element 

	Regarding claim 3, the combination of Chadaga in view of Furukawa teaches wherein said computer system receives a light configuration from the remote monitor, and wherein further said computer system sends control signals to said circuitry to control said illumination element based on said light configuration (indicator device 408 is coupled to the teacher device communication engine 403 (e.g., via a coupling between the processing system and the indicator device 408) and configured to receive instructions from the teacher device communication engine 403 that are configured to cause the indicator device 408 to provide indications. In the illustrated embodiment, the indicator device 408 includes a Light Emitting Diode (LED) indicator device that includes a plurality of LEDs 408a, 408b, 408c, 408d, 408e, 408f, and 408g that, as discussed below, are each configured to emit a different color of Light. However, other indicators devices such as, for example, an LED indicator device with fewer LEDs (e.g., a single LED that is configured to emit different colors of Light, fewer LEDs than illustrated that are configured to emit one or more colors of Light, etc.), a display screen that is configured to provide the indications discussed below, an audio system that is configured to provide the different indications, see Chadaga [0032]).

	Regarding claim 4, the combination of Chadaga in view of Furukawa teaches wherein said light configuration comprises at least one of a status threshold and a performance threshold (see Chadaga [0037 and 0041]).



	Regarding claim 10, the combination of Chadaga in view of Furukawa teaches wherein said illumination element rapidly changes said color to produce a lighting effect corresponding to the real-time status (see Chadaga [0016, 0039 and 0048]).



Claims 5-8 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chadaga et al. (Pub.No. 2017/0163725 A1) in view of Furukawa et al. (Pub.No.: 2009/0213573 A1) and further in view of Eitel et al. (Pub.No.: 2003/0046142 A1) . 

Regarding claim 5, Chadaga and Furukawa feature already addressed in the rejection of independent claim 1. Neither Chadaga nor Furukawa alone or combination specially teach claim 5 limitation which recites “wherein said real-time status represents a time duration of an agent logged into said computer system”.

However, Eitel teaches that ACD monitors the status of logged agents whether they are active or idle (see [0004]).

	Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of monitoring logged on agent and their status, as taught by Eitel, into the combination of Chadaga and Furukawa, in 

	Regarding claim 6, Chadaga and Furukawa feature already addressed in the rejection of independent claim 1. Although Chadaga teaches The graphical user interface 1400 also includes a raise-hand element 1406 that the user may select to "raise their hand" or otherwise indicate that they have a question for the teacher (which may be indicated to the teacher using the indicator device 408 via, for example, a blinking green LED indicator), an ask-question element 1408 that the user may select to ask a question to the teacher or other students (see Chadaga [0048]). 

	However, Neither Chadaga nor Furukawa alone or combination specially teach claim 6 limitation which recites “wherein said real-time status represents an agent requesting assistance”.

Yet, Eitel teaches that ACD monitors the all status for agents within that contact center (see [0004]).

	Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of monitoring agents and their status, as taught by Eitel, into the combination of Chadaga and Furukawa, in order to keep track of those who needs assistance or have question. 

	Regarding claim 7, Chadaga and Furukawa feature already addressed in the rejection of independent claim 1. Neither Chadaga nor Furukawa alone or combination specially teach claim 

However, Eitel teaches that real time status for agent can be related to the argent responding to emails, calls, etc. and this is considered a working time, see [0024, 0022 and 0017].

	Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of monitoring logged on agent and their status, as taught by Eitel, into the combination of Chadaga and Furukawa, in order to keep track of working agents and time taking to perform their tasks. 

Regarding claim 8, Chadaga and Furukawa feature already addressed in the rejection of independent claim 1. Neither Chadaga nor Furukawa alone or combination specially teach claim 8 limitation which recites “wherein said real-time status represents an agent using said computer system, and wherein said agent is logged in to said computer system but not working on said computer system”.

However, Eitel teaches that ACD monitors the status of logged agents whether they are active or idle (see [0004]).

	Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of monitoring logged on agent and their status, as taught by Eitel, into the combination of Chadaga and Furukawa, in order to keep track of those who are reported on the schedule which makes the supervisor task easy of tracking ACD employee activities during the day. 

	
	Regarding claim 11, Chadaga teaches 
		each electronic illumination device (see Chadaga Fig. 4)  comprises: an electrical and physical interface (reads on communication system 406 of Chadaga) operable to be coupled a communication port of an associated agent computer system (see Chadaga Figs. 3-4 and 13-17); 

		a casing housing said electrical and physical interface (see Fig. 13 and corresponding text. Chadaga teaches that the indicators are respective housed within each device); 
		a circuit board comprising circuitry (this reads on chassis 402, see Chadaga Fig. 4 and [0031])  housed within said casing (see Chadaga Fig. 13 and corresponding text), wherein said circuitry receives control signals from the associated agent computer system over the interface and controls an illumination element (see Chadaga [0048]); and 

		the illumination element disposed on one end of the casing (see Chadaga Fig. 13 and corresponding text) and operable to produce the respective colors representative of the real-time status information (this reads on indicating current status data, which suggest real time monitoring [0039]), wherein said real-time status information is determined by said processor and information read by said processor from said agent computer systems system (this reads on indicating current status data, which suggest real time monitoring [0039]).
Chadaga features already discussed in the rejection of claim 1.
 Chadaga does not specifically teach rod-shaped casing. 

rod-shaped light sources having an optically transparent cylindrical tube with a hollow space inside thereof and having a plurality of light source units emitting light, and the light source units are arranged in cascade inside the optically transparent cylindrical tube, and the light source units adjacent to each other are electrically connected to each other [0015]. 

		Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the claimed invention to modify the casing housing of Chadaga to include a rod-shaped light source, as taught by Furukawa, based on need and desire. Choosing the casing to be a rod-shaped is considered a design choice. 

	Note that regarding the claimed limitation of “monitoring contact center status among a plurality of agents of a contact center” as recited in independent claim 11, Chadaga teaches monitoring/ indicating current status data, which suggest real time monitoring for student [0039], but it does not teach that monitoring for agent.  

	Note that regarding the claimed limitation of “a remote monitor sending an information request to agent computer systems of the contact center, wherein said contact center comprises …etc.” in independent claim 11, Chadaga teaches monitoring is performed for student (see (this reads on the teacher device detects student devices. For example, with reference to FIG. 2, the teacher device 204 may communicate with the student devices 206 over the network 202 to detect those student devices 206, see Chadaga [0036]), but it does not teach that monitoring for agent.  

	Note that regarding the claimed limitation of “computer systems comprise: a processor; a communication port; and an electronic illumination device” as recited in independent claim 11, Chadaga teaches the processor reads on (reads on processor 102, see [0026-0028, 0031 and 0033]); a communication port (see port [0026])

	Note that regarding the claimed limitation of “responsive to receiving said information request, the agent computer systems of said plurality of agents determining real-time status information” and “electronic illumination devices of the agent computer systems illuminating respective colors representative of respective real-time status information determined by the associated agent computer systems” as recited in independent claim 11, Chadaga teaches that in [0023] with respect to the current stats being indicated, however determining the current status is done for student but not to agents. . 

	In conclusion, neither Chadaga nor Furukawa teach applying the monitoring and receiving the stats regarding agents within a contact center as recited in independent claim 11. 

Yet, Eitel teaches that ACD monitors the all status for agents within that contact center (see [0004]).

	Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of monitoring agents and their status, as taught by Eitel, into the combination of Chadaga and Furukawa, in order to keep track of those who needs assistance or have question and apply all features taught regarding student of the Chadaga prior art to the agents of Eitel. 
	
 wherein said real-time status information comprises tasks currently performed by each agent (reads on agents responding to call, email…etc., see Eitel [0024, 0022 and 0017]).

	Regarding claim 13, the combination of Chadaga, Furukawa and Eitel teaches wherein said real-time status information comprises an identity of a first agent, wherein the first agent has a highest performance level based on a prescribed metric (see Chadaga [0041]).

	Regarding claim 14, the combination of Chadaga, Furukawa and Eitel teaches wherein said real-time status information comprises productivity information for the agents (reads on agents responding to call, email…etc., see Eitel [0024, 0022 and 0017]).

	Independent claim 15 is rejected for the same reasons addressed in independent claim 11. 

	Regarding claim 16, the combination of Chadaga, Furukawa and Eitel teaches wherein said real-time statuses indicate if a respective agent has requested assistance. Note that Chadaga teaches graphical user interface 1400 also includes a raise-hand element 1406 that the user may select to "raise their hand" or otherwise indicate that they have a question for the teacher (which may be indicated to the teacher using the indicator device 408 via, for example, a blinking green LED indicator), an ask- question element 1408 that the user may select to ask a question to the teacher or other students [0048].

	Claim 17 recites” the electronic devices illuminating a new color when a respective agent no longer requires assistance”. Note that Chadaga teaches already teaches changing color based on several scenarios as discussed in [0046-048 and 0052]. Thus, it is obvious when 

	Regarding 18, the combination of Chadaga, Furukawa and Eitel teaches wherein the agent computer systems further comprise a network interface, and further comprising the agent computer systems sending the real-time statuses to a remote monitor system using the network interface (this reads on student devices 400 may provide similar indications (I.e., to teacher device) as well to allow a teachers to quickly determine which of the students answered the quiz question correctly or incorrectly, see Chadaga [0052]).

	Regarding claim 19, the combination of Chadaga, Furukawa and Eitel teaches said remote selecting a first agent of the plurality of agents to receive assistance (student device 400 may receive a response 1600 from a teacher via their teacher device 500, a student via their student device 400, or a group of students via their student devices 400 through the communication element 1500. In some embodiments, the receiving of a communication at a student device 400 may result in the graphical user interface 1400 for that student device 400 indicating the communication is being provided (e.g., by providing a communication received notification on the ask question element, activating the indicator device element 1404 (e.g., a blinking red LED indication, see Chadaga [0050]).

	Regarding claim 20, the combination of Chadaga, Furukawa and Eitel teaches wherein a respective electronic illumination device associated with the first agent changes color responsive to being selected by the supervisor computer system (see discussion for group color ad disclosed in [0048]).

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rasha S. AL-Aubaidi whose telephone number is (571) 272-7481.  The examiner
can normally be reached on Monday-Friday from 8:30 am to 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ahmad Matar, can be reached on (571) 272-7488.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/RASHA S AL AUBAIDI/Primary Examiner, Art Unit 2652